DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-9 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a second photoelectric converter connected to the second signal generation circuit, vertically overlapping the first photoelectric converter, and configured to generate second information different from the first information from a second signal obtained from light having a second wavelength, wherein a horizontal surface area of the first photoelectric converter is different from a horizontal surface area of the second photoelectric converter, and wherein the first photoelectric converter comprises a photodiode in the substrate.”
Claims 10-14 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a signal generation circuit shared by the plurality of first sensor pixels and the plurality of second sensor pixels and vertically overlapping the first photodiode and the second photodiode, wherein the plurality of first sensor pixels each comprise a first photoelectric converter having a first width in a first horizontal direction, and wherein the plurality of second sensor pixels each comprise a 
Claims 15-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a dual band pass filter configured to selectively pass light having a first wavelength and light having a second wavelength in a near-infrared range among light reflected from the target object, wherein, in the image sensor, the second photodiode is closer to the dual band pass filter than the first photodiode, and wherein the second photodiode is configured to selectively absorb light having the first wavelength or light having the second wavelength and pass the other of the light having the first wavelength and the light having the second wavelength.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwag et al. (Patent No. US 10,411,054 B2) discloses an image sensor including a photoelectric conversion element, a transfer transistor formed over the photoelectric conversion element, and a reset transistor formed over the photoelectric conversion element, formed substantially at the same level as the transfer transistor, and spaced apart from the transfer transistor by a gap.
Kim (Patent No. US 10,347,688 B2) discloses an image sensor including a pixel array having a central region and peripheral regions around the central region, one or more first unit pixels arranged in the peripheral regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878